Citation Nr: 0126342	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  99-10 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
scoliosis and arthritis of the back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1950 until January 
1954.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an August 1997 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona, which denied the benefit sought on 
appeal.

The Board notes that while the veteran had initiated an 
appeal regarding his claim of entitlement to an increased 
rating for a foot disability, he decided to discontinue the 
pursuit of this claim, as stated through his accredited 
representative at the August 2001 hearing before the 
undersigned.


FINDINGS OF FACT

1.  In an unappealed June 1996 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for scoliosis and arthritis of the back.

2.  The evidence added to the record subsequent to the June 
1996 rating decision, when viewed in the context of the 
entire record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1996 rating decision denying entitlement to 
service connection for scoliosis and arthritis of the back is 
final.  38 U.S.C.A. § 7105, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 20.302, 20.1104 (2001).  

2.  The evidence received subsequent to the June 1996 rating 
decision is not new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for scoliosis and arthritis of the back have not 
been satisfied.  38 U.S.C.A. §§ 5108, 7105, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for scoliosis and 
arthritis of the back on the basis that he has submitted new 
and material evidence.  The Board observes that the veteran's 
claim of service connection for this disorder was first 
considered and denied by the RO in a January 1987 rating 
decision.  The veteran was notified of that decision and of 
his appellate rights by VA letter also dated in January 1987, 
but he did not appeal the decision and it became final.  See 
38 U.S.C.A. § 7105(a)(c).  In January 1996, the veteran 
submitted a request to reopen his claim for service 
connection for scoliosis and arthritis of the back.  In a 
June 1996 rating decision, the RO determined that new and 
material evidence had not been presented, and therefore the 
veteran's claim was denied.  In September 1996, the veteran 
initiated an appeal by submitting a Notice of Disagreement to 
the RO.  The RO responded with the issuance of a Statement of 
the Case in October 1996.  The veteran never submitted a 
substantive appeal, causing the June 1996 rating decision to 
become final.  Once again in August 1997, the RO determined 
that no new and material evidence had been submitted to 
reopen the veteran's claim of service connection for 
scoliosis and arthritis of the back.  The veteran disagreed 
with that decision and initiated this appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted, which are 
also effective November 9, 2000.  See 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The VCAA and the accompanying regulations redefine 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Id.  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has informed the veteran of the evidence needed both 
to reopen his claim and to establish service connection.  
Recently, the veteran was issued a Supplemental Statement of 
the Case in November 2000, which set forth the basis for 
denial of his claim, and explained the evidence necessary to 
substantiate the claim.  Under these circumstances, the Board 
finds that although the RO has not had the opportunity to 
apply the VCAA to this case, the requirements under the law 
essentially have been satisfied, and the Board will proceed 
with appellate review.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below, concludes that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for scoliosis and 
arthritis of the back.  Simply put, the evidence missing at 
the time of the Board's June 1996 decision continues to be 
absent.  Specifically, there is no medical evidence that the 
veteran's currently diagnosed scoliosis and arthritis of the 
back is causally related to active service.

The evidence associated with the claims file at the time of 
the June 1996 rating decision includes the veteran's service 
medical records and a March 1996 VA examination.  The service 
medical records show no complaints of, or treatment for, back 
pain.  The veteran's spine was noted to be "normal" in both 
the enlistment and separation examinations.  Service medical 
records further reveal that while in service, the veteran 
suffered an infected pilonidal cyst in the midline of his 
lumbosacral area that required excision.   

The March 1996 VA examination revealed subjective complaints 
of back pain.  A diagnosis of mechanical low back pain was 
rendered.  X-ray evidence showed degenerative 
dextroscoliosis, degenerative disc disease, Grade I LS-S1 
spondylolisthesis and bilateral spondylolysis.  The examiner 
did not opine that the veteran's back disorders had a nexus 
to service.  

The relevant evidence associated with the file subsequent to 
the June 1996 rating decision includes VA outpatient 
treatment reports dated from November 1994 until May 1996, as 
well as a November 2000 VA examination.  The outpatient 
treatment reports primarily pertain to health conditions that 
are not the subject of the instant appeal.  They do, however, 
show occasional complaints of back pain.  In a report dated 
September 1995, the veteran described feeling numbness with 
respect to his back, and further reported a tingling pain 
down both feet.  These outpatient treatment reports also 
reiterate the veteran's diagnoses of joint deterioration and 
scoliosis.  The reports do not contain any medical opinion 
relating the veteran's current back disorders to service.

At the November 2000 VA examination, the veteran presented 
with subjective complaints of back pain.   Specifically, the 
veteran reported having low back pain with left leg pain 
radiating as far down as the ankle.  The veteran also spoke 
of the pilonidal cyst that he had developed during service, 
necessitating several operations.  He stated that his back 
pain dates back to this time.  The VA examiner made a 
diagnosis of degenerative arthritis lumbar spine with an 
intact fusion at L5-S1.  The examiner rejected the 
possibility of a relationship between the veteran's in-
service pilonidal surgery and his present lumbar disk 
disease.  

The evidence missing at the time of the June 1996 rating 
decision was medical evidence to show that the veteran's 
scoliosis and arthritis of the back was incurred or 
aggravated during active service.  While additional documents 
have been associated with the file subsequent to the RO's 
June 1996 determination, the record still lacks such 
evidence.  Both the outpatient treatment and the March 1999 
VA examination merely reconfirm the veteran's present 
complaints of back pain and demonstrate that the veteran has 
a current medical diagnosis regarding his back disorder.  
These facts were already established at the time of the last 
prior final denial in June 1996.  The remaining element that 
the veteran is required to demonstrate, that of a nexus 
between his present back disorders and active service, was 
not addressed by the newly associated evidence.  Since the 
evidence presented subsequent to the June 1996 rating 
decision fails to support the veteran's contention that his 
present back disorder is causally related to service, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the appeal.  Accordingly, the 
Board finds that the veteran has failed to produce new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for scoliosis and arthritis 
of the back.


ORDER

New and material evidence having not been submitted to reopen 
a claim for entitlement to service connection for scoliosis 
and arthritis of the back, the appeal is denied.

		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

